No.14080198-2011(EFR)00065




Domestic Factoring Business Contract


[With Recourse]


Special Notice: This Contract is entered into by and between the both parties on
the basis of equality and voluntary according to the laws, and all the articles
and clauses express the true intentions of both parties. In order to protect the
legitimate rights of Party B, Party A would like to here draw the special
attention of Party B about all the articles and clauses related to the rights
and obligations of both parties, especially the blackface letters.






Party A:                 Industrial and Commercial Bank of China Limited, Shishi
Sub-branch
 
Address:                 ICBC Building, Baqi Road, Shishi City, Fujian Province,
PRC
 
Responsible Person:    Zhuang Wencong




Party B:                 SHISHI Feiying Plastic Co., Ltd.


Address:                 Longshan Development Area, Hanjiang Town, Shishi City,
Fujian Province, PRC


Legal Representative:  Wu Licong

 
1

--------------------------------------------------------------------------------

 



Whereas, Party B applies to Party A for the domestic factoring business with
recourse [with recourse / without recourse] based on the accounts receivable
formed between Party B as the seller and its buyer. In order to define
responsibilities and adhere to credibility, Party A and Party B agree to sign
this Contract on the basis of equality and mutual negotiation, according to the
"Contract Law of the People's Republic of China" and relevant laws and
legislations.


Article 1    Amount and Maturity of Factoring Financing


1.1
Party B agrees to transfer the creditor's right and other relevant rights of
accounts receivable to Party A, and Party A agrees to provide the total amount
of 2,100,000 RMB (in words: RMB Two Million and One Hundred Thousand Yuan only)
factoring financing (any difference between the amount in figures and the amount
in words, the latter should prevail) to Party B after examination and
confirmation and in accordance with the sum of amount of corresponding factoring
financing of the invoice of each account receivable under this Contract (refer
to the appendix for "Accounts Receivable Transfer List", the same hereinafter).

1.2
Maturity of corresponding factoring financing of the invoice of each account
receivable given by Party A to Party B should start from the financing delivery
date and end at the financing repayment date agreed between the both parties
(refer to the "Accounts Receivable Transfer List" for details).

1.3
Actual date of financing delivery and financing repayment should be subject to
the certificate of indebtedness, which should be an integral part of this
Contract and should have the same legal effect with this Contract. Any
difference between the amount, maturity or other relevant affairs of factoring
financing recorded on the certificate of indebtedness and the amount, maturity
or other relevant affairs of factoring financing recorded on the "Accounts
Receivable Transfer List", the former should prevail.



Article 2   Rate, Interest and Charges of Factoring Financing


2.1
For rate of factoring financing under this Contract, please refer to the
"Accounts Receivable Transfer List".


 
2

--------------------------------------------------------------------------------

 



2.2
Financing rate should be set according to item    (2)   .

 
(1)
Three months' Shibor published one working day before the financing delivery
date adding    /   Basis Point (BP) (annual rate    /    % or monthly
rate     /    ‰).

 
(2)
The benchmark rate adding the floating range on the financing delivery date, in
which the benchmark rate should be the same term and level RMB loan rate
published by the People's Bank of China corresponding to the maturity of
factoring financing stipulated in Article 3.2 of this Contract, and the floating
range should be   5  %  upward   (upward/downward/zero(0%)).

2.3
If the financing rate is set according to item (2) of Article 4.2, any
adjustment of the benchmark rate after the financing delivery, the following
method   (3)   should be adopted:

 
(1)
Adjust the rate term by term, in which   /   (1/3/6/12) month(s) should be a
term. Rate reset day of the 1st term should be financing delivery date, and rate
reset day of the 2nd term should be the corresponding day one month after the
financing delivery date, and so forth. If there is no corresponding day of the
financing delivery date in any rate adjusting month, the final day of this month
should be the corresponding day. Adjust the rate according to the effective
benchmark rate of this day and the floating range stipulated in this article on
each rate reset day and calculate the interest on a multi-stage basis.

 
(2)
Adjust the rate according to the effective benchmark rate of this day and the
floating range stipulated in this article on each June 21 and December 21 after
the financing delivery date.

 
(3)
Not adjust the financing rate during the whole contract period.

 
(4)
Others:                     /                        

2.4
If Party B fails to repay as stipulated by the financing repayment date, above
method of rate determination should be still applicable to the overdue part.

2.5
If the People's Bank of China adjusts the loan rate setting method, relevant
regulations of the People's Bank of China should prevail.

2.6
Interest of financing under this Contract should be settled according to item
  (2)  :

 
(1)
Lump sum settlement when delivering the financing payment;

 
(2)
Daily calculation (daily rate = annual rate/360) and monthly (monthly/quarterly)
settlement after delivering the financing payment. Interest should be settled
along with the principal at financing maturity (refer to the "Accounts
Receivable Transfer List" for details).

In monthly settlement, interest settlement date should be the 20th day of each
month, while in quarterly settlement, interest settlement date should be the
20th day of the final month (i.e. March, June, September and December) of each
quarter.

 
3

--------------------------------------------------------------------------------

 



2.7
If the interest is settled in accordance with the method stipulated in item (1)
of Article 4.6, Party A should deduct the financing interest when delivering the
financing payment; if the interest is settled in accordance with the method
stipulated in item (2) of Article 4.6, Party B must deposit the interest payable
into the factoring account before the interest settlement date and Party A
should deduct the financing interest directly from the said account. All
interests payable should be settled along with the principal by the financing
maturity date.



Article 3   Recovery of Accounts Receivable


3.1
Accounts receivable under this Contract may be recovered according to the
following method   (2)    (refer to the "Accounts Receivable Transfer List" for
details):

 
(1)
Party A manages and recovers the accounts receivable by itself;

 
(2)
Party B calls and urges the buyer to deposit the accounts receivable into the
factoring account.

3.2
Party A should check the accounts receivable with the corresponding financing
one by one after receiving the full payment from the buyer. Once confirmed, the
corresponding financing of this account receivable should be written off from
the "Accounts Receivable Transfer List", and the factoring balance (if any)
should be paid to Party B in time.



Article 4   Repurchase Conditions, Methods and Procedures of Accounts Receivable


4.1
If there is any adverse effect produced on the repayment of the accounts
receivable under this Contract because of the false statement or guarantee of
Party B, Party B should repurchase according to the notice of party A.

4.2
Besides the stipulation in Article 6.1, Party B should also repurchase according
to the notice of Party A for factoring business with recourse meeting the
following conditions:

 
(1)
The buyer raises an objection about the repayment of the accounts receivable
under this Contract because of goods loss or any other reasons, and thus refuses
to pay the accounts receivable or fails to pay the full amount of accounts
receivable.


 
4

--------------------------------------------------------------------------------

 



 
(2)
Party A hasn't received the payment from the buyer by financing maturity date or
amount paid by the buyer is not sufficient to pay the financing capital,
interest, default interest and relevant charges.

 
(3)
Party B is in breach of this Contract as stipulated in Article 9, and Party A
announces the maturity of the accounts receivable financing.

4.3
Besides the stipulation in Article 6.1, Party B should also repurchase according
to the notice of Party A for factoring business without recourse meeting the
following conditions:

 
(1)
The buyer raises an objection about the repayment of the accounts receivable
under this Contract because of goods loss or other non financial and credit
reasons, and thus refuses to pay the accounts receivable or fails to pay the
full amount of accounts receivable.

 
(2)
The buyer fails to pay the accounts receivable to Party A within the period
stipulated in the purchase or service contract because of the trade dispute,
debt dispute and debt recourse between Party B and the buyer or between Party B
and other debtor (include, but not limited to, quality, technology and service
dispute).

 
(3)
After the signature of this Contract, Party A finds that the accounts receivable
for factoring business without recourse don't meet the requirements stipulated
in this Contract.

4.4
Party B should repurchase the unrecovered accounts receivable in accordance with
the notice of Party A, within three (3) days after receiving the written notice
from Party A which requires the repurchase of accounts receivable. If Party B
agrees to repurchase in full amount, Party A and Party B should sign a written
document confirming the repurchase of accounts receivable, and this Contract
should terminate after Party A has received all the relevant payment from Party
B.



Article 5   Breach and Liabilities for Breach


5.1
General principle: if either party of Party A or Party B breaches the
stipulations of this Contract, such party should be considered in breach of this
Contract and should bear the corresponding liabilities for breach according to
the laws or as stipulated in this Contract.

5.2
Any of the following events should constitute the breach of contract of Party B:

 
(1)
Party B fails to fulfill the obligations under this Contract or violates the
statement, guarantee or promise made by itself under this Contract.


 
5

--------------------------------------------------------------------------------

 



 
(2)
Cross default events, including any of the following situations:

 
l
Any other debt of Party B in excess of     /       (10 thousand RMB) Yuan is
required to be paid before the due date or is announced as payable;

 
l
Any other debt of Party B is failed to be paid by the due date;

 
l
Any other creditor obtains the ownership of whole or any part of Party B's
business or assets, or adjudgement or judgement on any assets of Party B is
compulsorily executed thus substantially influences the capability of Party B to
fulfill the corresponding obligations under this Contract;

 
(3)
Anticipatory breach events, including any of the following situations:

 
l
Party B stops or may stop its business or any important part of its business, or
Party B dispose its whole business or assets or any important part of its
business or assets, thus causes the major adverse effect on its capability to
fulfill the corresponding obligations under this Contract;

 
l
Any major adverse change occurs in production, operation or financial status of
Party B or its capability to fulfill the corresponding obligations under this
Contract;

 
l
Party B violates food safety, safe production, environmental protection or other
relevant laws and legislations, supervision regulations or industry standards
and causes responsible accident, thus causes the major adverse effect on its
capability to fulfill the corresponding obligations under this Contract;

 
l
Party B is involved with or may be involved with major economic dispute or its
assets are seized, distrained or compulsorily executed, thus causes the major
adverse effect on its capability to fulfill the corresponding obligations under
this Contract;

 
l
Any adverse change for Party A under this Contract and Party B fails to provide
other guarantee according to the requirements of Party A;

 
l
Party B encounters one of the following situations which affect or may affect
its capability to fulfill the corresponding obligations under this Contract or
greatly affect the rights and interests of Party A; Party B or its related party
is investigated and prosecuted or punished by judicial authority, taxation or
industrial and commercial or other administrative legal authority and
administrative management authority according to the laws; the controlling
relationship between Party B and its related party changes; related party of
Party B is involved with or may be involved with major economic dispute,
litigation or arbitration; main private investor or management personnel of
Party B changes abnormally or is involved with illegal or criminal activities
and thus investigated or restricted freedom of person by judicial authority
according to the laws; related party of Party B occurs other events which may
cause adverse effect on Party B.


 
6

--------------------------------------------------------------------------------

 



 
l
Party B applies for the factoring business based on the false contract between
Party B and its related party and bills receivable, accounts receivable and
other relevant creditor's rights without actual trading background in order to
obtain the funds or credit of Party A, or Party B intentionally evades the
creditor's rights of Party A through related party transaction.

 
(4)
Besides item (3) of Article 9.2, anticipatory breach events under factoring
business with recourse also include any of the following situations:

 
l
Credit business of Party B or the buyer at Party A is overdue or has
disbursement, overdue interest or other bad records;

 
l
Bad debt rate of accounts receivable of the buyer of Party B rises for
consecutively 2 months;

 
l
Due and unrecovered accounts receivable of the buyer of Party B account for more
than 5% of the accounts receivable of such buyer;

 
l
Party B fails to repurchase the accounts receivable in full amount on time for
consecutively 2 times;

 
l
Any other situation which affects or may affect Party B to fulfill its
corresponding obligations under this Contract.

5.3
In any of the above contract breaching events, Party A should be entitled the
right to take one or several of the following measures:

 
(1)
Require Party B to correct the contract breaching behaviour in a certain period;

 
(2)
Stop the factoring business for Party B;

 
(3)
Announce the immediate maturity of handled factoring business and require Party
B to repurchase all the unrecovered accounts receivable at once;

 
(4)
Deduct relevant money from any account of Party B at Party A or any other branch
of the Industrial and Commercial Bank of China to pay off the financing capital
and interest and all the other charges payable;


 
7

--------------------------------------------------------------------------------

 



 
(5)
Require Party B to add legal, effective and full-value guarantee approved by
Party A;

 
(6)
Claim the due accounts payable directly from the buyer;

 
(7)
Other measures stipulated in relevant laws and legislations or in this Contract
or considered necessary by Party A.

5.4
If Party B fails to repay the financing capital and interest under this Contract
(including the one(s) announced advanced maturity) on time in factoring business
with recourse or fails to repurchase the accounts receivable as stipulated in
this Contract in factoring business without recourse, Party A should be entitled
the right to calculate and charge a default interest at the rate of additional
30%   (30% - 50%) based on the original financing rate from the date of overdue
and to calculate and charge a compound interest for overdue interest in
accordance with the default interest rate stipulated in this article.

5.5
If Party B doesn't use the financing funds as stipulated in this Contract, Party
A should be entitled the right to calculate and charge a default interest at the
rate of additional   50%   (50% - 100%) based on the original financing rate
from the date of appropriation of financing funds and to calculate and charge a
compound interest for any overdue interest during the appropriation period in
accordance with the default interest rate stipulated in this article.

5.6
In order to realize the creditor's rights under this Contract, Party A should
have the rights to deduct relevant money from any national / foreign currency
account of Party B at Party A or any other branch of the Industrial and
Commercial Bank of China for paying off. Any difference between the currency of
amount deducted and the currency under this Contract, conversion should be done
in accordance with the exchange rate applicable to Party A on the date of
deduction. Interest and other fees produced between the date of deduction and
the date of paying off (the date when Party A converts the amount deducted into
the currency under this Contract according to the national foreign exchange
administration policies and actually pays off the debt of Party B) and the
difference produced in such period because of the exchange rate fluctuation
should be borne by Party B.



Article 6   Dispute Settlement


6.1
This Contract should be concluded, validated, interpreted and executed and the
dispute should be settled in accordance with the laws of the People's Republic
of China. Any dispute raised from or related to this Contract during the
contract execution period, both parties shall work to solve it through friendly
negotiation first. Any dispute that cannot be solved through negotiation shall
be settled in accordance with the following method   (1)  :


 
8

--------------------------------------------------------------------------------

 



 
(1)
Refer to    Xiamen    Arbitration Committee for arbitration in   Xiamen   (place
of arbitration) in accordance with the effective arbitration rules of this
committee at the date of submission of arbitration application. The arbitration
award should be final and binding on both parties.

 
(2)
Appeal to the court where Party A is located.

6.2
For any dispute refer to the arbitration, both parties agree to adopt the
summary procedure, and relevant legal documents (including the arbitration legal
documents) should be deemed to have been served when they have been served to
the address of the other party stated on this Contract (written notice should be
sent to the other party and the arbitration committee if there is any change of
the said address) by post, express or courier.

6.3
Both parties agree that the arbitration court should give the award first after
the arbitration application has been submitted, when debt and creditor's right
can both be confirmed. If there is only one mortgage of Party A but no other
mortgage or seizure, both parties agree that the arbitration court should be
entitled the right to entrust the auction house to auction the collateral and
the auction income should be first used to pay off the debt under this Contract.



Article 7   Validity, Alteration and Termination of the Contract


7.1
This Contract should be valid from the date of signature of both parties till
the date when all the obligations of Party B under this Contract have been
fulfilled and completed.

7.2
Unless otherwise stipulated in this Contract, either party should not alter or
terminate this Contract unilaterally. Any modification or alteration of this
Contract must be negotiated between the both parties and confirmed through
written agreement thus reached.

7.3
If there is any change in national laws, legislations or policies thus causes
the unconformity of whole or part of the articles of this Contract to the
requirements of national laws, legislations or policies, Party A and Party B
should discuss and negotiate in time to modify the relevant articles as soon as
possible.


 
9

--------------------------------------------------------------------------------

 



7.4
If any article of this Contract is held invalid or unenforceable, the validity
and enforceability of other articles and the validity of the whole contract
should not be affected.

7.5
Alteration and termination of this Contract should not affect the rights of both
parties to claim the loss compensation. Termination of this Contract should not
affect the validity of relevant dispute settlement articles in this Contract.


 
10

--------------------------------------------------------------------------------

 
Party A:    INDUSTRIAL AND
COMMERCIAL
BANK OF CHINA
LIMITED, SHISHI
SUB-BRANCH
(Official Stamp) [stamp1.jpg]
Responsible Person (Authorized Agent): Zhuang Wencong
(Signature and Seal)
 
Party B:   SHISHI FEIYING PLASTIC CO., LTD.
(Official Stamp) [stamp2.jpg]
Legal Representative (Authorized Agent):  Wu Licong
(Signature and Seal)
Date of Signature: June 10, 2011

 
11

--------------------------------------------------------------------------------

 



Appendix 1:
Accounts Receivable Transfer List
 
In accordance with the application of factoring business    with recourse
(repurchase type)   [ with recourse (repurchase type) / without recourse (buyout
type) ] of Party B and after the confirmation of both parties, Party B agrees to
transfer the creditor's right and other relevant rights of accounts receivable
formed between Party B and its buyer to Party A, and Party A agrees to provide
the total amount of 2,100,000 RMB (in words: RMB Two Million and One Hundred
Thousand Yuan only ) factoring financing to Party B. Both parties reach into the
following agreements about relevant affairs of this "Accounts Receivable
Transfer List" (hereinafter referred to as "the List") through friendly
negotiation.
 
1.
This List and the "Domestic Factoring Business Contract" signed between the two
parties and all the other appendixes of such contract constitute the entire
contract which is binding upon both parties.

2.
Articles and terms stipulated in the "Domestic Factoring Business Contract" by
the two parties should have the same meaning in this List, if applicable.

3.
Anything not covered in this List should be subject to the stipulations in the
"Domestic Factoring Business Contract".

4.
If there are too many invoices of accounts receivable under this List,
additional pages may be attached. Additional pages with official stamps of both
parties should have the same legal effect with this List.

5.
This List should be valid from the date of official stamp of both parties and
signature and seal of legal representative(s) or authorized agent(s) or
responsible person of both parties till the date of recovery of all the
financing capital and interest and other relevant charges under the "Domestic
Factoring Business Contract".

SHISHI FEIYING PLASTIC CO., LTD. [stamp3.jpg]  WU LICONG SEAL
 
 


 
12

--------------------------------------------------------------------------------

 

 
Appendix 2:

 
Detailed Statement of Accounts Receivable Transfer



 
Unit: Yuan RMB

S/N
the Buyer
(Full Name)
Accounts Receivable Invoice No.
Actual Amount of Accounts Receivable Invoice
Accounts Receivable Repayment Date
Factoring Financing Amount
Factoring Financing Delivery Date
Factoring Financing Maturityy Date
Loan Rate (%)
Interest Calculation and Collection Method
Accounts Receivable Calling Method
Handling Fee
1
Feike(Fujian) Shoe Co., Ltd
[chart3.jpg]
2,500,000
Dec.23, 2011
2,100,000.00
June. 10, 2011
Feb. 15, 2012
6.6255%
monthly settlement
Party B calling
2,500.00
2
                     
3
                     
Total Factoring Amount
   
2,100,000.00
Total Handling Fee
     
4,000.00



 
Notes:

1.
Accounts receivable repayment date should be the recovery date of accounts
receivable agreed between the seller and the buyer or stipulated in the service
contract and should be in the form of ________________ (DD/MM/YY).

2.
Factoring financing delivery date and factoring financing maturity date should
be in the form of ________________ (DD/MM/YY).

3.
Calling method of accounts receivable should be Party B calling or Party A
calling.

4.
Interest calculation and collection method should be lump sum settlement or
daily calculation and monthly (quarterly) settlement.

 
 
Party A (Official Stamp):
Legal Representative (Signature and Seal): Zhuang Wencong
(Authorized Agent)
Party B (Stamp for Contract / Official Stamp):
Legal Representative (Signature and Seal):  Wu Licong
(Responsible Person)

 
INDUSTRIAL AND
COMMERCIAL BANK
OF CHINA LIMITED,
SHISHI
SUB-BRANCH
[stamp4.jpg]
SHISHI FEIYING
PLASTIC CO., LTD.
[stamp5.jpg]


13

--------------------------------------------------------------------------------

 